DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 2, 15-19 filed on 09/09/2022 have been considered but they are not persuasive.
Examiner found some amended limitations are taught by references previous introduced.
In Remark page 7, last paragraph, page 8, second paragraph, applicant argued that the Examiner asserts that Mitchell discloses "determining, based on information from a gaze direction detection means, a first zone or point of the virtual scene as a zone to which a gaze of the user is currently directed." (Office Action, page 4). Applicant respectfully disagrees with the Examiner's interpretation of Mitchell… In fact, Mitchell admits that live eye tracking, i.e., determining to which a gaze of the
user is currently directed, is "difficult to sense with current high-cost eye tracking hardware." (Mitchell, paragraph [0030]). This is precisely why gaze-prediction, instead of live eye tracking, is used in Mitchell. Therefore, Mitchell discusses gaze-prediction, not determining "to which a gaze of the user is currently directed" recited in claim 1.
Examiner respectfully disagrees with Applicant’s argument. Applicant alleged that because it is difficult to sense with current high-cost eye tracking hardware then Mitchell does not teach determining "to which a gaze of the user is currently directed". Applicant erred because Applicant 's argument is limited to one particular description/opinion in Mitchell while ignoring other disclosures of Michell. Michell teaches “current methods of real-time rendering of a digital animation…image will be fully visually appreciated at any single point in time” ([0002]) and “Training data may be pre-computed on a database of previous eye tracked viewing sessions of a given animation, and applied in real-time” ([0030]) and a simulated space that is accessible by users via computing platforms that present the views of the virtual space. The simulated space may have a topography, express ongoing real-time interaction by one or more users ([0039]). Mitchell teaches determining, based on information from user’s gaze direction detection 214 on a first zone (foveal region 210) of the virtual scene (virtual space 200) is applied in a real time interaction by one or more users. In other word, determining, based on information from user’s gaze direction detection 214 on a first zone (foveal region 210) of the virtual scene (virtual space 200) which gaze of the user is currently directed.
In Remark page 9, sixth paragraph, applicant argued that Mitchell fails to disclose "determining a relative distance of a first object."
Examiner respectfully disagrees with Applicant’s argument. In fact, in Fig. 2, [0092], Mitchell discloses “The first image 202 may include a focal area 208 comprise one or more of a foveal region 210 (having a peripheral edge shown by the dotted line, center point shown by the “O”) associated with a point in time where the users has maintained a focus on the first virtual object 204” and [0096] “the size of the focal area 208 may be determined such that the area 212 outside the foveal region 210 has a width “W”. The width “W” may be determined based on one or more of the user's maximum saccadic speed, a gaze adjustment latency (assumed as a constant value), and/or other factors” Mitchell teaches determine a relative distance “W” of a first object 204 in relation (shown by the “W” Fig. 2) to the first zone (a foveal region 210) and focal area 208.
Independent claims 18, 19 are similar to claim 1 and rejected as the same reasons discussed in relation to claim 1 above.
Claims 2-17, which depend on claim 1 and are rejected as current rejection.
The rejection of claim 18  under 35 U.S.C. §101 is maintained because the citation of processing system is not equivalent to a processor implemented system on claim 18.
The rejection of claim 19 under 35 U.S.C. §101 is withdrawn in of Applicant’s amended in claim19.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claim 18 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional Language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gaze direction detection means;” in claim 18. The claim limitation uses generic placeholder “gaze direction detection " coupled with functional language “means” without reciting sufficient structure and the generic placeholder “gaze direction detection " is not preceded by a structural modifier. 
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-8, 10-12,15 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable by Mitchell et al. (U.S. 2018/0059780 A1) in view of Schluessler et al. (U.S. 2018/0284872 A1). 
Regarding Claim 1 (Currently amended), Mitchell  discloses method for reducing processor load in a system rendering a virtual scene to produce a rendered presentation of said virtual scene which scene comprises at least one animated object (Mitchell , [0001] [0006] “method of latency-aware rendering of a focal area of an animation” and [0006] “processors to facilitate latency-aware high resolution rendering of a focal area of an animation, comprise views of a virtual space” and [0032] “The foveal region’s color sensing receptor cones are densely packed versus the peripheral region. One or more implementations of system 100 propose reducing a color bit depth in areas outside a focal area. Rod density, which may not be sensitive to color, falls off away from the foveal region, therefore luminance bit depth may also be reduced outside the focal area” Mictchell teaches a method for reducing processor load (e.g. reducing a color bit depth in areas outside a focal area) in a system rendering a virtual space (virtual scene) includes an animated object, wherein the system performs said rendering based on said virtual scene which in turn is animated by the system based on a set of predefined animation rules (Mitchell , [0059] “virtual objects may become a target of eye fixation for predicting the user's gaze direction…based on one or more of movement of the individual virtual object, a position of the individual virtual object, a role assigned to the individual virtual object” and [0062] “Individual roles of individual virtual object may comprise one or more of a player characters” the system render an animation object based on animation roles such as positions, movements, characters of the virtual object wherein the method comprises the steps: 
determining, based on information from a gaze direction detection means a first zone or point of the virtual scene as a zone to which a gaze of the user is currently directed (Mitchell, [0030] “Training data may be pre-computed on a database of previous eye tracked viewing sessions of a given animation, and applied in real-time” and [0039] a simulated space that is accessible by users via computing platforms that present the views of the virtual space. The simulated space may have a topography, express ongoing real-time interaction by one or more users” and [0015] “FIG. 2  an exemplary graphic of a rendering of a focal area in an image of a frame corresponding to a first point in time” and [0078] “the position of the focal area within the field of view may be determined based on the user's gaze direction” and [0055] “The gaze direction 904 and/or line-of-sight 906 may be determined by a gaze tracking device 912 (e.g., the same or similar gaze tracking device 126 of FIG. 1) positioned at or near the display 902 of the computing platform” and [0096] “FIG. 2 “the user's gaze direction shifts in a first direction 214 (e.g., causing the foveal region 210 to move in the first direction 214 as well), the focal area 208” Mitchell teaches determining, based on information from user’s gaze direction detection 214 on a first zone (foveal region 210) of the virtual scene (virtual space 200) is applied in a real time interaction by one or more users. In other word, determining, based on information from user’s gaze direction detection 214 on a first zone (foveal region 210) of the virtual scene (virtual space 200) which gaze of the user is currently directed.
determining a relative (Mitchell, Fig. 2, [0092] “The first image 202 may include a focal area 208 comprise one or more of a foveal region 210 (having a peripheral edge shown by the dotted line, center point shown by the “O”) associated with a point in time where the users has maintained a focus on the first virtual object 204” and [0096] “the size of the focal area 208 may be determined such that the area 212 outside the foveal region 210 has a width “W”. The width “W” may be determined based on one or more of the user's maximum saccadic speed, a gaze adjustment latency (assumed as a constant value), and/or other factors” Mitchell teaches determine a relative distance “W” of a first object 204 in relation (shown by the “W” Fig. 2) to the first zone (a foveal region 210) and focal area 208; and 
Mitchell discloses a log-in history indicating the frequency and/or amount of times the user logs-in to the user accounts ([0047]) and determining one or more of a size of the focal area, the size may be a function of the user's distance from a display ([0074]).
However, Mitchell does not explicitly teach modifying the value of an animation updating frequency of said first object as a function of said determined relative   
Schluessler teaches modifying the value of an animation updating frequency of said first object as a function of said determined relative (Schluessler, [0185] “provide multiple depth thresholds and corresponding workload adjustments. For example, a first depth threshold D1, second depth threshold D2, etc. where the mountains 746 may be behind the second threshold D2, the house 742 may be between the first threshold D1 and the second threshold D2, the car 744 may be in front of the first threshold D1, etc. Different render rates may be applied to each object based on their respective positions relative to the thresholds. For example, if the focus area is the car 744, the render rates may be 120 fps for the car 744, 60 fps for the house 742, and 30 fps for the mountains 746.” Schluessler teaches modifying the value of an object, first object, the car 744 by updating frequency of the car 744 with frequency 120 fps base on the relative to distances X (D1, D2) and in the focus area corresponding to user’s gaze direction (Fig. 7D).
Mitchell and Schluessler are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Mitchell to combine with updating a frequency of object (as taught by Schluessler) in order to update frequency of the first object as a function of the determined relative distance because Schluessler can provide a first object, the car 744 by updating frequency of the car 744 with frequency 120 fps base on the relative to distance X (D1,D2) and in the focus area corresponding to user’s gaze direction (Schluessler, Fig. 7D, [0185]). Doing so, it may reduce or minimize motion artifacts (Schluessler, [0178]).
Regarding Claim 2 (Currently amended), discloses method according to claim 1, , Mitchell does not explicitly teach wherein said animation updating frequency is decreased as a function of increasing relative 
However, Schluessler teaches wherein said animation updating frequency is decreased as a function of increasing relative distance of the first object to said first zone or point (Schluessler, Fig. 7D, [0194] “a focus analyzer 761 to analyze a focus area to provide focus analysis information, and a workload adjuster 762 communicatively coupled to the focus analyzer 761 to adjust a sampling rate of a frame region based on the focus analysis information” Schluessler teaches updating frequency is decreased (e.g. Fig. 7D, 120 fps for the car 744, 60 fps for the house 742, and 30 fps for the mountains 746) of relative distance X of objects.
Mitchell and Schluessler are combinable see rationale in claim 1.
Regarding Claim 3, Mitchell  discloses method according to claim 1, wherein the scene is a three-dimensional, "3D", scene, which 3D scene is sampled by a rendering function of the system to produce a two-dimensional, "2D", projection image of the 3D scene (Mitchell, Fig. 1, [0051] a computing platform may comprise a virtual reality headset. The virtual reality headset may be worn on the user's head, views of the virtual space that are determined via a display screen of the headset” and [0039] “The instance of the virtual space may comprise a simulated space may have a topography, may be a 2-dimensional topography, may be a 3-dimensional topography and [0055] “a user 900 viewing a display 902 of a computing platform (not shown in FIG. 9). The graphic illustrates a user's gaze direction 904, the user's line-of-sight 906 (which projects to a fixation point on the display 902), and a foveal region 908 projected on the display 902 . The foveal region 908 may be determined based on one or more of the gaze direction 904, the users distance from the display 902, an angle 910 subtended by the fovea of the user's eye (or eyes)” Mitchell teaches render a two-dimensional scene (topography) and 3D scene is projected on a display of a virtual headset (a computing platform) as a foveal region 308 (as a sampled scene) based on the gaze direction and a distance between user and display (Fig. 3).
However, Mitchell does not explicitly teach which sampling is performed by the system based on a virtual camera in turn being associated with a camera position and camera direction in the 3D scene.
Schluessler teaches sampling is performed by the system based on a virtual camera in turn being associated with a camera position and camera direction in the 3D scene (Schluessler, [0191] “The GPU may take the user's location and orientation (e.g. what direction the user is looking) and determines what objects are in the user's field of view. A virtual DOF calculation may be based on the user's position in the virtual space relative to virtual object in the virtual space” and [0194] “FIG. 7F. The workload adjuster 762 may be further configured to adjust the sampling rate of the frame region based on the gaze information” and [0256] FIG. 11 shows a head mounted display (HMD) system 1100 that is being worn by a user” and [0258] The images captured by the cameras 1108, 1110, 1112, 1114, 1116, 1118, which may have overlapping fields of view” Schluessler teaches sampling is perform by a workload adjuster (Fig. 7F) based on a virtual camera on a HMD (Fig. 11) that is being worn by a user associated with a camera position (user’s position to virtual object in the virtual space) and camera direction (gaze direction what direction the user is looking).
Mitchell and Schluessler are combinable see rationale in claim 1.
Regarding Claim 6, method according to claim 1, Mitchell does not explicitly teach wherein the animation of the first object comprises a shader animation which shader animation does not result in a geometric interaction between the first object and any other object in the scene.  
However, Schluessler teaches wherein the animation of the first object comprises a shader animation which shader animation does not result in a geometric interaction between the first object and any other object in the scene (Schluessler, [0222] “FIG. 8C . Graphics primitives may include one or more triangles 861, 862, and 863, the rasterizer may identify which pixel sub-span regions get touched by which triangles. The pixel shaders may then perform higher frequency shading for the flagged sub-spans and lower frequency shading for unflagged sub-spans (e.g. pixel sub-span regions that have no edge)” Schluessler teaches a pixel shader perform higher frequency shading for the first object (861) that does not result in a geometric interaction between the first object (861) and any other objects (854, 863, Fig. 8C).
Mitchell and Schluessler are combinable see rational in claim 1.
Regarding Claim 7, method according to claim 1, Mitchell does not explicitly teach wherein the system measures a viewing distance of the first object in the virtual scene, and in that the animation updating frequency is reduced as a function of increasing viewing distance of the first object.  
However, Schluessler teaches wherein the system measures a viewing distance of the first object in the virtual scene, and in that the animation updating frequency is reduced as a function of increasing viewing distance of the first object (Schluessler, [0180] “FIG. 7C, a scene 740 may include a house 742 and a car 744 in the foreground and mountains 746 in the background. The focus area may be around the house 742, the foreground may be rendered at 90 fps while the background may be rendered at 30 fps” Schluessler teaches if the first object is a mountain (746) as a focus area, the frequency is reduced (30 fps) and increased the view distance of the first object (in a background).
Mitchell and Schluessler are combinable see rational in claim 1.
Regarding Claim 8, Mitchell  as modified discloses method according to claim 1, wherein the animation updating frequency is reduced as a function of decreasing level of detail, "LOD", of the first object (Mitchell, [0003] “at a certain level-of-detail (LOD), users may experience the foveated renders to be of equal or higher quality than non-foveated counterparts” and [0094] “FIG. 3. The second image 302 may include the focal area 208 comprising the area 212 outside the foveal region 210” Mitchel teaches FIG.3 shows the first object (204) is outside of the foveated region (210) as a non-foveated counterpart. Therefore, the LOD of the first object can be decreased when it is moved to a non-foveated region for rendering.
Regarding Claim 10, Mitchell  as modified discloses method according to claim 1, wherein the animation updating frequency is updated so that the animation frequency is reduced to a value which is more than 50% of an original animation updating frequency, by skipping individual animation time points and/or postponing individual animation time points [0047] “The user profiles may include virtual space usage information (e.g., a log-in history indicating the frequency and/or amount of times the user logs-in to the user accounts), interaction history among users in the virtual space” and [0049] “the field of view may be predetermined for one or more points in time that correspond to one or more frames of the animation, the field of view may be predetermined for one or more points in time that correspond to a non-interactive in-game cutscene” Mitches teaches the system can update frequency by reducing the animation frequency when there is a non-interactive in-game cutscene (skipping points in time correspond to frames of the animation) between user in the virtual space.
Regarding Claim 11, method according to claim 1, Mitchell does not explicitly teach wherein the system measures a current CPU and/or GPU load, and decides to skip and/or postpone a particular individual animation time point as a result of detecting a current CPU and/or GPU load which exceeds a corresponding predetermined threshold value.
However, Schluessler teaches wherein the system measures a current CPU and/or GPU load, and decides to skip and/or postpone a particular individual animation time point as a result of detecting a current CPU and/or GPU load which exceeds a corresponding predetermined threshold value (Schluessler, [0185] “may adjust a threshold based on workload and/or metrics from a GPU (e.g. move the threshold closer if the GPU is too busy or if frames are getting dropped). For example, based on prior frame information, some embodiments may be able to determine how long it took to process the frame. Some embodiments may dynamically adjust the depth threshold(s) to ignore more objects or perform less work on more objects” Schluessler teaches adjusting a workload from a GPU which moves to closer the threshold if the GPU is too busy and decide to skip or postpone (frames are getting dropped) to perform less work on more objects.
Mitchell and Schluessler are combinable see rational in claim 1.
Regarding Claim 12, Mitchell as modified discloses method according to claim 1, wherein the system interpolates between two temporally spaced animated states of the first object to determine an intermediary animated state (Mitchell, [0071] “subsequent to rendering a first frame, and at a point in time corresponding to a second frame that occurs temporally after the first frame, latency component 114 may be configured to determine a gaze adjustment latency that quantifies latency in one or more of determining a change in gaze direction of the user between the first frame and an immediate prior frame, making corresponding adjustments to a focal area within a field of view (e.g., that was adjusted based on changes in gaze direction of the user between the first frame and the immediate prior frame) Mitches teaches the system interpolates between two temporally space of the first object in first frame and second frame to determine an immediate prior frame, making corresponding adjustments to a focal area within a field of view.
Regarding Claim 15 (Currently amended), Mitchell  discloses method according to claim 1, wherein said function of said determined relative  (Mitchell, [0074] “the size may be a function of one or more of the gaze adjustment latency, the user's distance from a display” Mitchell teaches a function determines a user’s distance from a display.
Regarding Claim 18 (Currently amended), Mitchell as modified discloses a system for implementing gaze detection, wherein the system is (Mitchell, [0005] “a system configured for latency-aware rendering of a focal area of an animation” arranged to render a virtual scene to produce a rendered presentation of said virtual scene , which scene comprises at least one animated object , which system is arranged to perform said rendering based on said virtual scene and to animate said virtual scene based on a set of predefined animation rules, the system comprising: 
a gaze direction detection means;
a processing system configured to cooperate with the gaze direction detection means to receive information from the gaze direction detection means and control the system to:
determine, based on information from a gaze direction detection means, a first zone or point of the virtual scene as a zone to which a gaze of the user is currently directed; 
determine a relative 
modify the value of an animation updating frequency of said first object as a function of said determined relative 
Claim 18 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 19 (Currently amended), Mitchell as modified discloses 
non-transitory computer-readable storage media (Mitchell, [0108] “software provide the functionality attributed herein to server”), and a processor executes the computer program to render a virtual scene to produce a rendered presentation of said virtual scene , which scene comprises at least one animated object , which software function is further arranged to, when executing, perform said rendering based on said virtual scene and to animate said virtual scene based on a set of predefined animation rules, and the processor further executes the computer program to: 
determine, based on information from a gaze direction detection means , a first zone or point of the virtual scene as a zone to which a gaze of the user is currently directed; 
determine a relative 
modify the value of an animation updating frequency of said first object as a function of said determined relative 
Claim 19 is substantially similar to claim 1 is rejected based on similar analyses.
Claims 4, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable by Mitchell et al. (U.S. 2018/0059780 A1) in view of Schluessler et al. (U.S. 2018/0284872 A1) and further in view of Perez et al. (U.S. 2011/0007079 A1).
Regarding Claim 4, method according to claim 1, Mitchell as modified does not explicitly teach wherein the first object is defined at least partly in terms of a movable skeletal mesh, and in that the animation comprises determining a movement of the skeletal mesh of the first object.  
However, Perez teaches wherein the first object is defined at least partly in terms of a movable skeletal mesh, and in that the animation comprises determining a movement of the skeletal mesh of the first object (Perez, Fig. 5A, [0116] “Each target or object that matches the human pattern may be scanned to generate a model such as a skeletal model, a mesh human model” and [0089] “FIG. 5A an example skeletal mapping of a user, a variety of joints and bones are identified: each hand 502, each forearm 504, the head 522, the torso 524…” and [0090] “Through moving his body, a user may create gestures. A gesture may be a static pose, such as holding one's crossed forearms 504 in front of his torso 524, clapping the hands 502 together, or a subtler motion, such as pursing one's lips” and [0123] “FIG. 6A, the user's 602a motion in the physical space 601 comprises a diving motion to the left with the arms stretched out to the left. The gesture may be recognized as a soccer goalie move and can result in controlling the animation of the avatar 606a” Perez teaches the first object (animation of the avatar 606a) is defined of a skeletal/mesh human model (Fig. 5A), e.g. the movement of the skeletal mesh of the avatar 606a as a diving motion to the left with arm stretched out to the left (Fig. 6A).
Mitchell, Schluessler and Perez are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Mitchell to combine with movable skeletal mesh (as taught by Perez) in order to define a movable skeletal mesh in a first object because Perez can provide a first object, the car 744 by updating frequency of the car 744 with frequency 120 fps base on the relative to location (in front) and in the focus area corresponding to user’s gaze direction (Perez, Figs. 5A, 6A, [0090], [0116], [0185]). Doing so, it may reduce or minimize motion artifacts (Perez, [0178]).
Regarding Claim 5, method according to claim 4, Mitchell as modified does not explicitly teach wherein said skeletal mesh movement results in an interaction between the first object and a second object in said scene, in turn affecting the animation of the virtual scene.  
However, Perez teaches wherein said skeletal mesh movement results in an interaction between the first object and a second object in said scene, in turn affecting the animation of the virtual scene (Perez, [0122] The system may actively or passively learn the user's behaviors. In FIG. 6, the avatar 606 is a close physical representation of the user 602, with added features and animations that are applicable to the soccer game application (e.g., the goal post and net 609, the ball 607, etc.)” Perez teaches skeletal mesh movement of the avatar 606 represent of user 602 (first object) interacts with a second object (the animated ball 607) in the virtual scene (612a).
Mitchell, Schluessler and Perez are combinable see rationale in claim 4.
Regarding Claim 13, method according to claim 1, Mitchell as modified does not explicitly teach wherein the first object is defined at least partly in terms of a movable skeletal mesh, and in that the method comprises defining a temporally later skeletal mesh state as an extrapolation of a current skeletal mesh state, using a current skeletal mesh movement direction and velocity.  
However, Perez  teaches wherein the first object is defined at least partly in terms of a movable skeletal mesh, and in that the method comprises defining a temporally later skeletal mesh state as an extrapolation of a current skeletal mesh state, using a current skeletal mesh movement direction and velocity (FIG. 2, [0044], “ the computing environment 12 may include a gestures library 192, a collection of gesture filters 191defining a gesture along with parameters, or metadata, for that gesture. For instance, a throw may be implemented as a gesture filter 191 comprising information representing the movement of one of the hands of the user…Parameters may then be set for that gesture. Where the gesture is a throw, a parameter may be a threshold velocity that the hand has to reach, a distance the hand must travel” Perez teaches defining a temporally later skeletal mesh information (e.g. a collection of gesture filters 191 for a throw) and set parameters for  the gesture of a throw using movement direction (a distance the hand must travel) and a threshold velocity that the hand has to reach. The gesture parameters and gesture filters are used to generate an extrapolation output over time.
Mitchell, Schluessler and Perez are combinable see rationale in claim 4.
Regarding Claim 14, Mitchell  discloses method according to claim 13, wherein no higher-order time derivatives than a first-order time derivative (velocity) of said current skeletal mesh state are used for said extrapolation.  
However, Perez teaches wherein no higher-order time derivatives than a first-order time derivative (velocity) of said current skeletal mesh state are used for said extrapolation (Perez, [0044] “Each filter 191 may comprise information defining a gesture along with parameters, or metadata, for that gesture. Parameters may then be set for that gesture. Where the gesture is a throw, a parameter may be a threshold velocity that the hand has to reach, a distance the hand must travel” Perez teaches defining a first order of parameters of a gesture is a threshold velocity that the hand has to reach and then a distance the hand must travel)…
Mitchell, Schluessler and Perez are combinable see rationale in claim 4.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable by Mitchell et al. (U.S. 2018/0059780 A1) in view of Schluessler et al. (U.S. 2018/0284872 A1) and further in view of Krueger et al. (U.S. 2018/0008141 A1).
Regarding Claim 9, method according to claim 1, Mitchell as modified does not explicitly teach wherein the system measures a current translational and/or rotational velocity of the first object, and in that the animation updating frequency is reduced as a function of decreasing velocities of the first object.  
However, Krueger teaches wherein the system measures a current translational and/or rotational velocity of the first object, and in that the animation updating frequency is reduced as a function of decreasing velocities of the first object (Krueger, [0210] “eye tracking might typically use a sampling rate minimally of 20 Hz. Typical sampling frequencies can include 20/30/50/60 Hz, 240 Hz, 350 Hz, and 1000/1250 Hz” [0244] “one or more cameras that view regions of one or both eyes. Camera frame rate is a major determinant of the ability to determine and measure rates and directions of movement (i.e., velocities) of objects within images of an eye” and [0257] low-persistence-of-vision display can enable a user to see images at only 24 frames per second. By reducing the amount of information, the user sees, the brain can smooth out virtual reality. A head attached tracker (also known as an orientation sensor), with an adjustable sample rate, but minimally 20 Hz, and with tracker latency can be used to enhance virtual reality's realism on response time” Krueger teaches a camera can measure a translational velocity of an object (first object) corresponding to frequency of frame rate and updating the frequency as reducing (adjusting) to minimally 20 Hz (decreasing velocities of the object) to provide a smoothly out virtual reality.
Mitchell, Schluessler and Krueger are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Mitchell to combine with reducing the velocity of object (as taught by Krueger) in order to measure the velocity of object and reduce the velocity of object because Krueger can provide a camera can measure a translational velocity of an object (first object) corresponding to frequency of frame rate and updating the frequency as reducing (adjusting) to minimally 20 Hz (decreasing velocities of the object) to provide a smoothly out virtual reality (Krueger, [0210], [0244], [0257]). Doing so, it may provide smooth pursuit accuracy, represents how closely the percentage of time the smooth pursuit velocity value remains within the target velocity value (Krueger, [0023]).
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Mitchell et al. (U.S. 2018/0059780 A1) in view of Schluessler et al. (U.S. 2018/0284872 A1) and further in view of Wedig (U.S. 2019/0265783 A1).
Regarding Claim 16 (Currently amended), method according to claim 1, Mitchell as modified does not explicitly teach wherein said function of said determined relative .  
However, Wedig teaches wherein said function of said determined relative (Wedig, [0174] “Reduce or minimize an error statistic is based on a sigmoid function [1] below
 α ( σ . tanh ( x / σ ) ) + ( 1 - α ) x , Equation [ 1 ].
where x denotes the residual error of the distance to the center of the eyeball model” Wedig teaches determine a function relates to a distance includes a sigmoid function to reduce a residual error of the distance to the user.
Mitchell, Schluessler and Wedig are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Mitchell to combine with a sigmoid function (as taught by Wedig) in order to apply a sigmoid function to determine relative distance because Wedig can provide determine a function relates to a distance includes a sigmoid function to reduce a residual error of the distance to the user (Wedig, [0174]). Doing so, it may provide an affine transformation can be fitted to the candidate points in the reference head scan and the other head scan and the additional points inferred (Wedig, [0005]).
Regarding Claim 17 (Currently amended), Mitchell as modified discloses method according to claim 16, wherein said function of said predetermined relative (Mitchell, [0096] “Returning to FIG. 2, in some implementations, the size of the focal area 208 may be determined such that the area 212 outside the foveal region 210 has a width “W.” The width “W” may be determined based on one or more of the user's maximum saccadic speed, a gaze adjustment latency (assumed as a constant value)” Mitchell teaches a predetermined relative distance includes a constant to a first zone (e.g. a constant distance width “W” to a first zone (foveal region 210).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611